Order entered December 4, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00518-CR

                                 AGEAK M CHOL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-30952-T

                                           ORDER
       Appellant, who was convicted of indecency with a child by sexual contact, filed his brief
on November 20, 2018. In the brief, he uses the name of the victim. Accordingly, we STRIKE
appellant’s brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended
brief that identify the victim and any other child under the age of eighteen either generically
(“victim” or “complaining witness”) or by initials only.
       We DIRECT the Clerk to send copies of this order to George R. Conkey and the Dallas
County District Attorney’s Office.


                                                      /s/   LANA MYERS
                                                            JUSTICE